Citation Nr: 0526328	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome with gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED.


FINDINGS OF FACT

1.  The veteran's service-connected dysthymic disorder is not 
manifested by more than occupational and social impairment 
with reduced reliability and productivity.

2.  The medical and other evidence of record shows that the 
veteran's service-connected irritable bowel syndrome is 
currently manifested primarily by complaints of constipation 
and diarrhea, without evidence of frequent exacerbations; 
this disability is productive of no more than moderate 
impairment.

3.  The veteran's gastroesophageal reflux syndrome is 
manifested by persistent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain; the disability is comparable to moderate 
stricture of the esophagus.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation (but no higher) 
for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9433 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2004).

3.  The criteria for a separate 30 percent evaluation for 
gastroesophageal reflux disease (GERD) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.114, Diagnostic Code 7203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in January 
2003 concerning her claims.  

In December 2003 the appellant was provided a notice 
concerning her claims.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was told of 
what information/evidence that had already been received.  
She was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for her; send the evidence VA needed as soon as 
possible and be sure to put her VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, the veteran underwent VA 
examinations in November and December 2004.  A supplemental 
statement of the case was issued in March 2005.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claims, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Dysthymic disorder 

Background

Social Security Administration Disability records contain a 
1995 primary diagnosis of schizophrenia, paranoid, and other 
psychotic disorders.  

VA records show that the veteran was admitted to the Women's 
Treatment Program in 1999 to address dysthymia and a cannabis 
dependency.  The veteran reported being depressed and not 
taking medications, tending to isolate quite easily, and had 
problems doing things.  She reported irritability and fits of 
rage, but she indicated she had stopped using cannabis.  It 
was noted that during this admission, she was started on 
Depakote as the veteran had thought that this was helpful in 
the past.  She was started at 250mg but she did not follow up 
during hospitalization for titration.  Upon discharge, it was 
noted, she felt that the benefits were questionable.  Since 
she had tried Zoloft in the past but never took if 
faithfully, so on discharge, the Depakote was discontinued 
and she was placed on Zoloft.  She was then discharged and 
advised to follow up in one month.  She continued to use 
Benadryl for sleep and was also on Terbinafine.  

The veteran was discharged prior to completing her program 
but continued to do so as an outpatient.  The discharge 
diagnoses included cannabis dependency; dysthymia; and rule 
out posttraumatic stress disorder (PTSD).  The GAF score was 
assessed as 45.

Social Security Administration records included a December 
2000 psychiatric examination from J.M.R., M.D.  It was noted 
that the veteran did not take medication and as in an early 
examination was highly confused and confusing about the 
treatment that she had in the past.  It was noted that the 
veteran was brought to the office by a neighbor and once 
there was verbose, circumstantial, confused, and was unable 
to give clear information.  The veteran was described as neat 
and clean of average build.  The veteran reported that she 
had a few jobs and the last being in June 2000.  Each of 
these was in factories and each lasting for only one or two 
days.  She reported that she was very nervous, depressed, 
cried, and could not sleep at night.  

The veteran indicated that in 1995 she was living with a 
woman friend and her son.  She moved to her own apartment 
seven months ago.  She stated that the woman was violent and 
abusive and flew into violent rages.  But the veteran had no 
idea why and she did not move out noting that she was 
embarrassed.  The veteran reported that she now lived alone 
and was able to manage her own housework, cook quick and 
easily made meals, and either walked to the store or a friend 
gave her a ride.  She described her typical day as rising at 
9 a.m. and indicated that she washed only every two days and 
did not wash her hands after using the bathroom.  She stated 
that she stayed in a robe and did some housework in the 
morning and might turn on the TV, but did not concentrate on 
it.  She did not eat breakfast or lunch.  She spent a lot of 
time thinking.  There were no other activities.  Supper was 
at 7 p.m., and she spent the evening thinking and went to bed 
at 3 a.m.  Saturday and Sunday were the same as the weekdays 
and she knew some neighbors but had no friends and was 
isolated.  

The examination showed the veteran to be very confused.  The 
examiner noted that the veteran was more than eccentric and 
was psychotic.  It was noted that the veteran constantly 
interrupted and spoke in a verbose and rambling manner.  She 
was illogical, evasive, and compulsive.  Speech was verbose, 
under great pressure, confused and confusing, and poorly goal 
oriented.  It was rambling and circumstantial and there was 
fragmentation of thinking and flight of ideas.  Though the 
words were coherent, much of what was said was completely 
illogical.  Associations were very poorly organized.  There 
was no poverty of speech and there was perseveration.  It was 
noted that the veteran made eye contact throughout the 
interview.  She reported that her appetite was poor, but 
weight was steady.  The veteran reported that she was still 
very depressed, though she did not cry.  She indicated that 
she had attempted suicide many times, and she had been 
potentially homicidal to her mother.  Psychomotor activity 
was very agitated and energy level was within the low average 
range.  She did not know if she felt helpless and hopeless, 
but she did not feel worthless or guilty.  She reported no 
current interest in sex.  The veteran reported being very 
anxious, had palpitations, hyperventilated, and had cold 
sweats.  She was afraid of heights, being in the dark, and of 
small places, which was worse if she was alone.  

The veteran denied obsessions or compulsions and there was no 
religiosity.  The examiner noted that there might be some 
somatization, but there was no way to be sure.  She did not 
pause long enough to understand quite a lot of what was said 
to her, but she denied suspiciousness of the examiner.  She 
also denied ever having had hallucinations.  She was very 
clearly delusional, believing that people were broadcasting 
what they knew about her to others.  She was not patronizing 
or omnipotent.  There were no grandiose delusions.  The 
veteran was conscious and basically oriented and remembered 
the examiner's name.  Because of poor concentration, she 
lacked awareness of most of what transpired today.  

Memory was fair for remote events, but poor for most recent 
events, and she could not remember more than five out of 
seven digits.  Concentration was very poor.  The examiner 
noted that it might be slightly better in her daily life when 
she was on her own.  Intellect was still in the borderline 
range, as it had been in 1995.  

The veteran reported starting to use alcohol at age 11 and 
cut down when in the Army.  She indicated she was in a 
treatment program at that time and had been drinking a fifth 
of hard liquor each day.  She stated she had stopped drinking 
but then changed that and indicated she was drinking beer 
about once weekly.  She had not used hard liquor since 1998 
because it made her nauseated.  The veteran reported using 
marijuana a few times at age 11, but had not used other 
street drugs.  The Axis I diagnoses included schizophrenia 
undifferentiated, with disorganized and paranoid features 
predominating; previous substance abuse, alcohol until 1998, 
and very minor; very remote use of marijuana.  The veteran 
was assessed a GAF of 40.

At her July 2002 VA examination, the examiner noted that the 
veteran's medical records had been reviewed.  It was noted 
that the veteran served in the Army as a radio operator from 
1985 to 1991 and was involved in Desert Storm.  The veteran 
reported several instances of "sexual harassment" while in 
service which led to several pregnancies and subsequent 
abortions.

It was noted that the veteran was enrolled full time in 
school and stated she had made the Dean's List every quarter, 
despite having to miss some classes due to "nerves."  She 
reported that she was living alone, was very isolated, did 
not have friends, or any social activities.  She denied 
current drug/alcohol use, although she acknowledged that 
these have been problems in the past.  She had not sought 
help for her psychological problems since 1999 when she was 
being followed in the Women's Treatment Program at the VA.  

The veteran complained of feeling depressed and anxious.  She 
was also having trouble trusting men, having sexual relations 
with them, and reported feeling uncomfortable having to deal 
socially with them.  She reported some sleep difficulty.  She 
had no current suicidal ideation.  The veteran reported that 
she had thought about getting involved again with treatment 
for her dysthymia, but had made no concrete plans to do this.  

The examination showed the veteran to be neatly groomed, in 
no apparent acute distress in the interview.  She was alert 
and oriented times three.  She made good eye contact and was 
relevant and coherent.  There was no evidence of any thought 
disorder present.  She denied any hallucinations/delusions.  
Attention and concentration were noted as fair and memory 
appeared to be intact.  The veteran's mood did not seem to be 
dysphoric.  

The examiner noted that the results of psychological testing 
indicated that the veteran did not answer the testing 
instruments in a valid manner.  All instruments administered 
appeared to reflect an exaggeration of symptoms inconsistent 
with information obtained during the clinical interview.  

The examiner indicated that the veteran's history, 
presentation on interview, and testing were consistent with a 
diagnosis of borderline personality disorder.  In addition, 
there was evidence of some significant depression which 
likely interfered with the veteran's ability to function in 
some ways.  The exaggeration of symptoms was typical of 
borderline patients and was not thought to be a conscious 
effort to "fake bad" on the testing.  The examiner 
indicated that it was equally likely as not that the 
depressive symptoms were as a result of this veteran's 
experiences during service and the symptoms did not appear to 
be totally disabling.

The Axis I diagnosis was dysthymic disorder and the veteran 
was assessed a global assessment of functioning (GAF) score 
of 60.  A separate notation by the examiner noted that the 
veteran's depression did not make her unemployable.

At his December 2004 VA examination, the veteran reported 
that she and her brother moved from one foster home to 
another when their mother was put into jail.  She did not 
feel her mother loved her and denied any physical or sexual 
abuse.  The examiner noted that during the 1995 VA 
examination, the veteran reported that she was sexually 
molested as a child and that her mother was frequently 
abusive.  The veteran reported that she received three months 
inpatient at the psychiatric unit for children in the 
University Hospitals of Cleveland in 1977 for suicidal 
ideation and homicidal ideation toward her mother.  She 
indicated that she had seen psychiatrists all her life.  She 
indicated that she was close to her brother and had no 
contact with her mother after a violent argument and physical 
conflict and the following "court ordered protection 
order."

The veteran reported dropping out of school in the 11th 
grade.  She did not enjoy school and had difficulty making 
friends because she moved around with different foster homes 
and switched school a lot.  She indicated that she obtained 
her GED later in the service and joined the Army in 1985 at 
the age of 18.

The veteran reported that she started cutting herself 
superficially since the age of 11 or 12 to release the anger 
and sadness inside her and continued to do so during her 
military service.  She reported she became pregnant due to 
sexual harassment and had an abortion while in Germany, 
although did not report it at that time.  The veteran 
reported that she worked as a corrections officer for 2 years 
and security guard for some time.  She last worked as a 
cleaning lady 3 years ago and now lived on social security 
disability and VA benefits.  The veteran indicated that she 
planned to go back to school.

It was noted that the veteran never married and had no 
children.  She lived in an apartment alone and used to have a 
lot of friends and now preferred to stay alone at home and 
sit and think.  She indicated that she felt safe in the small 
bathroom in her apartment.  She stated that she gave away her 
pet cat because she was abusive to it.  She was not 
interested in any relationship.  The veteran reported that 
she last drank a beer months ago and smoked marijuana several 
months ago.  

The veteran denied depressed mood most of the day.  She felt 
angry for what happened to her in the military.  It was noted 
that she had markedly diminished pleasure in all activities.  
She reported gaining 10 pounds of weight over the past 2 
months and she believed the medications she took made her 
crave for sweets.  She reported good sleep on medications and 
no sleep without medications.  She had feelings of 
worthlessness and excessive guilt.  She reported diminished 
ability to think and concentrate.  She indicated that she had 
recurrent thoughts of suicide and had no suicidal 
ideation/plan today.  She reported irritability and outburst 
of anger and easily became nervous; checked doors and locked 
the apartment all the time.  She reported that she stopped 
cutting herself years ago and now she hits her head or 
punches her face to release the anger and sadness inside her.  
She believed people talked about her negatively.

She reported periods of inflated self-esteem, being 
talkative, decreased need for sleep, flight of ideas, and 
increased goal-directed activity.  Those periods last 2 hours 
and occur about once every 2 weeks.  

The examination showed the veteran to be casually and cleanly 
dressed and she was friendly and cooperative.  She maintained 
good eye contact and was alert, oriented to time, place, and 
people.  She did not appear overtly anxious and had no 
psychomotor retardation or agitation.  Her speech was clear 
and coherent with increased rate and amount, normal volume, 
and not pressured.  Her affect was moderately dysphoric and 
appropriate with full range.  Her thought process was goal-
directed and well organized.  She had paranoid thoughts and 
no delusions, no suicidal ideation, and no homicidal 
ideation.  She had fair insight and fair judgment.

The diagnoses included dysthymic disorder; alcohol 
dependency, sustained full remission, per patient's report; 
cannabis dependency, sustained partial remission, per 
patient's report.  The veteran was assessed a GAF of 50.  

The examiner noted that the veteran met the criteria for 
dysthymic disorder and borderline personality disorder based 
on the symptoms she endorsed.  It was noted that she 
experienced high moderate number and frequency of depressive 
symptoms and borderline personality disorder.  The depressive 
symptoms as well as the symptoms of borderline personality 
disorder would cause significant reduced productivity and 
severe interference in her ability to interact effectively 
and work efficiently.  There was no evidence of deterioration 
of functioning or major changes in severity of the mental 
disorder since last review.  It was noted that the veteran 
had the ability to manage her own personal and financial 
affairs.



Criteria

The veteran has been assessed a disability evaluation of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2004).  
Dysthymic disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders.  Under that 
code, ratings are assigned according to the following 
criteria.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  It is noted that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-1995.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's dysthymic disorder more closely approximates a 
level of impairment productive of occupational and social 
impairment with reduced reliability and productivity.

The veteran has been assessed GAF scores of between 40 to 55.  
The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

At her December 2004 VA examination, the veteran was assessed 
a GAF score of 50 which was based not only on her service 
connected dysthymic disorder but also on her non service 
connected personality disorder.  The examiner noted that the 
depressive symptoms as well as the symptoms of borderline 
personality disorder would cause significant reduced 
productivity and severe interference in her ability to 
interact effectively and work efficiently.  

The evidentiary record is replete with references to 
depression and occasional social isolation.  The evaluation 
of the evidentiary records permits the conclusion that the 
veteran dysthymic disorder is productive of a level of 
impairment more reflective of the symptomatology provided in 
the next higher evaluation of 50 percent.

There is no basis for assignment of the next higher 
evaluation of 70 percent as the veteran is not shown to 
exhibit such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

It is apparent that most of the symptoms for an evaluation 
higher than 50 percent are not present, and in short, the 
medical evidence does not demonstrate that the criteria for a 
rating in excess of 50 percent are met.  As noted above, the 
veteran's GAF score of 50 was also based on the veteran's 
non-service connected borderline personality disorder 
symptoms.

The December 2004 VA examiner found the veteran to be 
casually and cleanly dressed; she was friendly and 
cooperative; she was alert, oriented to time, place, and 
people; she maintained good eye contact; she did not appear 
overtly anxious; she had no psychomotor retardation or 
agitation; her speech was clear and coherent with increased 
rate and amount, normal volume, and not pressured; her affect 
was moderately dysphoric and appropriate with full range; her 
thought process was goal-directed and well organized; she had 
paranoid thoughts, but no delusions, no suicidal ideation, no 
homicidal ideation; and she had fair insight and fair 
judgment.  It was noted that the veteran lived alone and had 
the ability to mange her own personal and financial affairs.  
Thus, a rating in excess of 50 percent is not warranted for 
dysthymic disorder.

B.  Irritable bowel syndrome with gastroesophageal reflux 
disease (GERD)

Background

At her May 2002 VA examination, the veteran reported that 
while stationed in Germany she developed upset stomach, 
heartburn, nausea, and periods of vomiting.  She indicated 
that she had an upper GI series which diagnosed 
gastroesophageal reflux disease.  The veteran stated at that 
time she was started on medication, but did not recall the 
name.  The veteran indicated that she currently used Maalox 
which did help with the indigestion.  The veteran denied any 
dysphagia for solid foods or liquids.  She had occasional 
epigastric tenderness with her heartburn.  She denied any 
hematemesis or melena and stated the regurgitation occurred 
usually in the evening when she was in bed, approximately 
three to four times per week.  She had nausea but denied any 
vomiting.  

The examination showed the abdomen to be soft, bowel sounds 
were positive with no organomegaly, no tenderness, and no 
masses were palpated.  There was no sign of anemia and it was 
noted that the veteran seemed to be well nourished.  The 
rectal examination was negative.  Stool was guaiac negative.  
An upper GI showed no pathology of the upper GI tract.  A 
notation by the examiner noted that the veteran's GERD and 
irritable bowel did not make the veteran unemployable.

At her May 2002 VA examination of the intestines, the veteran 
reported that while stationed in Germany she developed 
diarrhea and episodes of constipation.  She stated she went 
to sick call and had testing done.  She did not recall what 
type of testing and stated she was diagnosed with irritable 
bowel syndrome.  The veteran stated at that time she was 
started on Metamucil.  She indicated that she developed 
hemorrhoids because of the intermittent diarrhea and 
constipation.  It was noted that the veteran currently used 
Metamucil and hydrocortisone foam for her external 
hemorrhoids.  The veteran denied any weight gain or weight 
loss.  She stated she did have periods of nausea but no 
vomiting.  She stated that she experienced intermittent 
constipation and diarrhea approximately two to three times 
per week.  She indicated that because of the constipation she 
had to use a Fleet's enema approximately two times a month.  
The veteran gave no history of anal fistula.  

The examination showed the abdomen to be soft and bowel 
sounds were present with no organomegaly present.  There was 
no tenderness elicited and no masses were palpated.  The 
rectal examination revealed two small external hemorrhoids in 
the 9:00 and 12:00 positions with the 12:00 position being 
the sacrum.  There was no active bleeding present and no 
tenderness was present.  Guaiac stool was negative.  There 
was no evidence of malnutrition anemia and no fistula was 
present.  

At her November 2004 VA examination, the veteran reported 
that in 1986 while stationed in Oklahoma she developed some 
nausea, occasional vomiting and also stated that her stools 
were loose and she would have occasional constipation.  She 
stated that she went to sick call and was diagnosed with 
having irritable bowel syndrome.  She indicated that she had 
testing done and was also diagnosed with gastroesophageal 
reflux disease.  The veteran reported that she was started on 
medications for the reflux and since has been changed to 
Omeprazole.  She stated the Omeprazole did not help with her 
reflux, it helped with her heartburn and she had no side 
effects of the medication.  She currently stated that her 
stomach still became nervous and she had no vomiting, 
hematemesis or melena.  The veteran indicated that she also 
used Metamucil for the irritable bowel syndrome.

The veteran reported that she probably had to go to the 
bathroom about an hour after eating.  She experienced 
constipation two times per week and the other days the stools 
were loose.  She had no episodes of colic and she reported 
occasionally having a distended abdomen and felt nauseated at 
times.  She gave no history of having any type of ulcer, no 
weight gain or weight loss, and had no history of anemia.  

The examination showed the veteran to be 5 feet 5 inches tall 
and weighing 160 pounds.  She was well nourished and her 
abdomen was soft and bowel sounds were hyperactive.  There 
was no organomegaly, no tenderness, and no masses were 
palpated.  Rectal examination was refused by the veteran and 
it was noted that she had a recent rectal examination with 
GYN and it was negative for guaiac blood.  Testing showed no 
anemia and an upper GI series revealed a small sliding hiatal 
hernia with reflux.  

Criteria

The appellant's service-connected irritable bowel syndrome 
and gastroesophageal reflux disease (GERD) has been evaluated 
as 10 percent disabling under Diagnostic Code 7319.  
Diagnostic Code 7319 pertains to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under Diagnostic 
Code 7319, moderate disability with frequent episodes of 
bowel disturbance with abdominal distress warrants a 10 
percent rating.  Severe disability manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).

A 30 percent rating is provided for moderate stricture of the 
esophagus.  A 50 percent rating is provided for stricture of 
the esophagus permitting passage of liquids only.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203. 

Analysis

After reviewing the evidence of record, it is found that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for irritable bowel 
syndrome.  The medical evidence which has been described 
above includes the reports of two VA examinations.  These 
medical records show subjective complaints of constipation 
two times per week and other days the stools were loose.  She 
reported occasionally the abdomen was distended and she felt 
nauseated at times.  She gave no history of having any type 
of ulcer, no weight gain or loss and had no history of 
anemia.  

In summary, the medical and other evidence of record 
indicates that the veteran's service-connected irritable 
bowel syndrome is currently manifested primarily by 
complaints of constipation and diarrhea, without evidence of 
frequent exacerbations.  Based on this evidence the service-
connected disability is productive of no more than moderate 
impairment.  Under the VA rating schedule, moderate 
impairment warrants the assignment of a 10 percent disability 
rating, which is the currently assigned rating.

However, the grant of service connection in this case is for 
"irritable bowel syndrome with gastroesophageal reflux 
syndrome (GERD)."  Thus consideration of an increased rating 
for the veteran's service-connected disability must also 
address the question of whether a separate and additional 
disability rating is warranted for the GERD.  It should be 
noted that the veteran's two service-connected digestive 
disabilities involve separate areas of the digestive system.  
Furthermore, the colon and the esophagus are rated in 
accordance with different sets of rating criteria; irritable 
bowel syndrome is rated under the criteria in Diagnostic Code 
7319, while the criteria for rating esophageal disorders are 
included in Diagnostic Codes 7203 through 7205.  Although 
38 C.F.R. § 4.114 provides for rating certain digestive 
disorders in a single evaluation under the diagnostic code 
reflecting the predominant disability picture, Diagnostic 
Codes 7203 through 7205 (esophageal disorders) are not among 
those designated for such a single evaluation.

The evidence supports a 30 percent evaluation for GERD.  The 
VA examinations show complaints of upset stomach, heartburn, 
nausea, and periods of vomiting.  The veteran was taking 
Maalox which she indicated did not help with the indigestion.  
She denied dysphagia for solid foods or liquids and she did 
indicate occasional epigastric tenderness with her heartburn.  
She stated that regurgitation occurred usually in the evening 
when she was in bed, approximately three to four times per 
week.  At her December 2004 VA examination, the veteran 
reported that she was started on medications for the reflux 
and since has been changed to Omeprazole.  She indicated that 
the Omeprazole did help with her reflux and helped with her 
heartburn.  She reported no vomiting, hematemesis or melena.

In view of the substantial and persistent symptoms requiring 
medications, the current manifestations of the veteran's 
service-connected esophageal disability are comparable to 
moderate stricture of the esophagus, warranting a 30 percent 
rating.  However, it is clear that the esophageal disability 
does not limit the passage of solid foods.  Because the 
disability is not so severe as to permit passage of liquids 
only, the criteria for a 50 percent rating are not met.


ORDER

Entitlement to a 50 percent evaluation for dysthymic disorder 
is granted.

Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome is denied.

Entitlement to a separate 30 percent evaluation for 
gastroesophageal reflux disease (GERD) is granted.

REMAND

?	A remand is necessary in this case so that a VA 
examination can be scheduled to ascertain whether the 
veteran is unemployable due to her service connected 
disabilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA social and industrial survey to 
ascertain whether the veteran is 
unemployable due to her service connected 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Is the veteran unable to 
obtain or maintain a substantially 
gainful occupation as a consequence of 
her service connection disabilities?

          B.  If possible, when 
evaluating the veteran's dysthymic 
disorder, the examiner should separate 
the effects of her nonservice-connected 
borderline personality disorder.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


